In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           _______________________

                              NO. 09-18-00372-CV
                           _______________________

                     IN RE STEVEN DWAYNE GILBERT


                              Original Proceeding
                   1A District Court of Jasper County, Texas
                           Trial Cause No. 13133JD


                          MEMORANDUM OPINION

       Steven Dwayne Gilbert filed a petition for writ of mandamus that seeks to

compel the Board of Pardons and Paroles to release him immediately on mandatory

supervision. This Court’s mandamus jurisdiction does not extend to the Board of

Pardons and Paroles. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017). To the

extent Gilbert complains that the trial court forwarded a mandamus petition to the

Court of Criminal Appeals, the proceedings at issue are purely post-conviction

matters that do not implicate our mandamus jurisdiction or the mandamus

jurisdiction of the district court. In re McAfee, 53 S.W.3d 715, 717-18 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding); see also Martinez v. Thaler, 931 S.W.2d
1
45, 46 (Tex. App.—Houston [14th Dist.] 1996, writ denied) (“A district court has

no constitutional or statutory jurisdiction to exercise supervisory control over prison

officials.”). Accordingly, we dismiss the petition for writ of mandamus.

      PETITION DISMISSED.



                                                            PER CURIAM


Submitted on October 3, 2018
Opinion Delivered October 4, 2018

Before Kreger, Horton, and Johnson, JJ.




                                          2